Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 6, 2018

                                    No. 04-17-00846-CV

                  IN THE INTEREST OF M.L.Y., ET AL CHILDREN,

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA02449
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       Appellant’s second motion for extension of time to file brief is GRANTED. The
appellant’s brief is due March 20, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court